DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:

Applicant’s arguments, filed on December 3rd, 2020, with respect to the prior art rejections of the claims have been fully considered and are persuasive. Accordingly, the prior art rejections to the claims have been withdrawn.

Regarding claim 1 the closest prior art is Magnusson (US 2009/0067774 A1).
Regarding claim 1, Magnusson teaches a method of polarizing light, the method comprising:
receiving with a polarizer an incident electromagnetic wave, the polarizer comprising a grating layer composed of a material with a dielectric constant of ε1 and a host region with dielectric constant of ε0, wherein said grating layer is present in the polarizer and is embedded in said host region; and wherein said grating layer has a fill factor F that is less than 0.3; 
reflecting a TE-polarized electric-field component of the incident electromagnetic wave with the polarizer within a spectral band; and

wherein the TE-polarized reflectance of the incident electromagnetic wave within the spectral band exceeds 90%.
Further, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the TE-polarized reflectance to be over 90% in the spectral band to improve optical performance of the device.
Regarding claim 1, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 1 recited together in combination with the totality of particular features/limitations recited therein, including wherein receipt of any incident electromagnetic wave within the spectral band by the polarizer causes: reflection of the TE-polarized electric-field component of the incident electromagnetic wave within the spectral band, and transmission of the TM-polarized electric-field component of the incident electromagnetic wave within the same spectral band.

Regarding claims 2-15, these claims depend on an allowed base claim and are therefore allowable for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000



/MITCHELL T OESTREICH/Examiner, Art Unit 2872

/MARIN PICHLER/Primary Examiner, Art Unit 2872